In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-20-00406-CV

THE PARKS OF DEER CREEK                      §   On Appeal from the 141st District
HOMEOWNERS ASSOCIATION, INC.,                    Court
Appellant
                                             §   of Tarrant County (141-315132-20)

V.                                           §   July 29, 2021

                                             §   Memorandum Opinion by Justice
AVANTI N. HUNTER, Appellee                       Bassel

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

       It is further ordered that Appellant The Parks of Deer Creek Homeowners

Association, Inc. shall pay all of the costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Dabney Bassel
                                           Justice Dabney Bassel